Citation Nr: 0701369	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-11 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of fracture of zygomatic arch.

2.  Entitlement to an initial compensable disability rating 
for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1999 to June 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that granted the veteran's claims of 
entitlement to service connection for zygomatic arch 
fracture, with an evaluation of 0 percent, and 
pseudofolliculitis barbae, with an evaluation of 0 percent.  
The veteran perfected a timely appeal of these determinations 
to the Board.

This matter was previously before the Board in September 
2006, and was then remanded for further development.


FINDINGS OF FACT

1.  The veteran's zygomatic arch fracture residuals do not 
more closely approximate moderate maxilla displacement than 
slight maxilla displacement.

2.  Resolving all doubt in the veteran's favor, the veteran's 
pseudofolliculitis barbae is an area of hyperpigmentation 
exceeding six square inches.

3.  The veteran's pseudofolliculitis barbae is not productive 
of any of the following: deep acne, deep inflamed nodules, or 
pus-filled cysts; a scar 5 or more inches (13 or more cm.) in 
length; a scar at least one-quarter inch (0.6 cm.) wide at 
its widest part; surface contour of a scar that was elevated 
or depressed on palpation; a scar adherent to underlying 
tissue; abnormal skin texture (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and skin that is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.); visible or palpable tissue loss, or gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips).


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for residuals of a zygomatic arch fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 
4.150, Diagnostic Code 9916 (2006).

2.  The criteria for a disability rating for 
pseudofolliculitis barbae of 10 percent, but no more, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 
4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Codes 7800, 7829 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In this case, VA satisfied its duty to notify by means of May 
2004 and October 2006 letters from the AOJ to the veteran, 
which informed him of what evidence was required to 
substantiate his claim, including the evidence required to 
establish a disability rating and effective date, and of his 
and the VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit any relevant evidence and/or 
information in his possession to the AOJ.

After VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, VA dental and skin examinations, and 
statements by the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

II. Increased Ratings

The veteran contends that he is entitled to initial 
compensable disability ratings for both zygomatic arch 
fracture residuals and pseudofolliculitis barbae.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A.  Residuals of Zygomatic Arch Fracture

The veteran's zygomatic arch fracture residuals are rated 
under Diagnostic Code 9916.

Under Diagnostic Code 9916, malunion or nonunion of the 
maxilla is rated: 0 percent for slight displacement; 10 
percent for moderate displacement; and 30 percent for severe 
displacement.  38 C.F.R. § 4.150, Diagnostic Code 9916.

On VA examination in May 2004, the veteran was found to have 
no trismus, no temporomandibular joint (TMJ) sounds or 
limitations of mandibular movements, and no limitations of 
mastication.

VA medical treatment records dated in April 2005 indicate 
that the veteran was treated for complaints of pain related 
to his zygomatic arch.  Specifically, he complained that the 
left zygomatic arch became painful when the veteran slept on 
that side of his face.  Examination of the veteran revealed 
normal range of mandibular motion, and no TMJ sounds present.  
April 2005 VA medical treatment records for jaw pain note 
that there was no numbness or change in pain with chewing or 
eating.  April 2005 records also note that the left side of 
the jaw was nontender to palpation.  May 2005 VA dental 
treatment records note no trismus, TMJ sounds, or limitation 
of mandibular movements.

In short, although record reflects complaints of left side 
jaw pain from the veteran, there is no objective medical 
evidence that the veteran's zygomatic arch fracture is not 
well-healed, or that the veteran otherwise suffers functional 
impairment due the residuals of his zygomatic arch fracture.  
Therefore, the Board finds that the residuals of the 
veteran's jaw fracture more closely approximate slight 
maxilla displacement than moderate maxilla displacement.  
Accordingly, a rating in excess of 0 percent for the 
residuals of the veteran's zygomatic arc fracture is not 
warranted. 

B.  Pseudofolliculitis Barbae

The veteran has a current diagnosis of pseudofolliculitis 
barbae, which is a disorder not listed under any Diagnostic 
Code.

An unlisted disorder may be rated under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies are avoided, as is 
the use of analogous ratings for conditions of doubtful 
diagnosis, or those not fully supported by clinical and 
laboratory findings.  Ratings assigned to organic diseases 
and injuries are not assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The veteran's pseudofolliculitis barbae is currently rated 
under Diagnostic Code 7899-7829, and is thus rated by analogy 
under the criteria for chloracne.  See 38 C.F.R. §§ 4.20, 
4.27.

Diagnostic Code 7829 provides for the following ratings: a 0 
percent rating for superficial acne (comedones, papules, 
pustules, superficial cysts) of any extent; a 10 percent 
rating for deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck, 
or deep acne other than on the face and neck; and a maximum 
rating of 30 percent for deep acne (deep inflamed nodules and 
pus- filled cysts) affecting 40 percent or more of the face 
and neck.  38 C.F.R. § 4.118, Diagnostic Code 7829.

Diagnostic Code 7829 also provides the option of rating the 
condition as disfigurement of the head, face, or neck (under 
Diagnostic Code 7800), or as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.  Id.

Diagnostic Code 7800 provides for: a rating of 10 percent for 
disfigurement of the head, face, and neck, with one 
characteristic of disfigurement; a rating of 30 percent for 
disfigurement of the head, face, and neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.

The eight characteristics of disfigurement, for purposes of 
evaluation of skin conditions under § 4.118, are as follows: 
(1) scar that is 5 or more inches (13 or more cm.) in length; 
(2) scar that is at least one-quarter inch (0.6 cm.) wide at 
its widest part; (3) surface contour of scar that is elevated 
or depressed on palpation; (4) scar that is adherent to 
underlying tissue; (5) skin that is hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) 
abnormal skin texture (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin that is indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

The veteran was afforded a VA skin examination in May 2004.  
On examination, the veteran was noted to have on his face 
scattered, hyperpigmented papular eruption in the beard area, 
bilateral cheeks and chin.  Less than one percent of the body 
surface area was involved.  The lesions were noted to be 
nontender, non-erythematous, and no discharge was seen.  The 
skin was intact, there was no hyperhidrosis, and no ache or 
chloracne.  There was no significant scaring or disfigurement 
seen.  The examiner's impression was pseudofolliculitis 
barbae with no significant scarring or disfigurement.

The veteran was afforded a second VA examination in October 
2006.  On examination, the veteran was noted to have papular 
skin lesions affecting the low part of both cheeks and the 
bottom of the chin.  The skin lesions were noted to cover 
about 20 percent of the face, covering areas measuring 2.5 
inches by 2.5 inches on either side of the face, and 2 inches 
by 1.5 inches in width.  There was noted to be no 
hyperpigmentation, and the overall skin surface covered was 
noted to be 2 to 3 percent.  There was no functional 
impairment, and no major deformity noted.  The veteran was 
diagnosed as having pseudofolliculitis barbae affecting 20 
percent of the exposed skin area, with the overall skin 
surface 2 to 3 percent, and no hyperpigmentation noted at the 
time.

In light of the above, and resolving doubt in the veteran's 
favor, the Board determines that the veteran's disability 
more nearly approximates a 10 percent rating under Diagnostic 
Code 7800, than a 0 percent rating.  The area of the 
veteran's face affected by his pseudofolliculitis barbae 
exceeded six square inches, according to the measurements 
taken on October 2006 examination.  On October 2006 VA 
examination, the veteran was noted not to have hyperpigmented 
skin at that time, but, on May 2004 VA examination, the 
veteran's pseudofolliculitis barbae was noted to be 
hyperpigmented.  The Board notes the inconsistency of the 
examinations, but, resolving doubt in the veteran's favor, 
finds that the veteran's pseudofolliculitis barbae is an area 
of hyperpigmentation exceeding six square inches.  
Accordingly, a rating of 10 percent under Diagnostic Code 
7800 is warranted.

No deep acne, deep inflamed nodules, or pus-filled cysts were 
noted on either VA skin examination, or anywhere else in the 
record.  The Board thus finds that the veteran's disability 
does not warrant a rating in excess of 10 percent under 
Diagnostic Code 7829.

Moreover, the record does not reflect any of the following: a 
scar 5 or more inches (13 or more cm.) in length; a scar at 
least one-quarter inch (0.6 cm.) wide at its widest part; 
surface contour of a scar that was elevated or depressed on 
palpation; a scar adherent to underlying tissue; abnormal 
skin texture (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); and skin that is indurated and inflexible in an 
area exceeding six square inches (39 sq. cm.).  Nor is the 
veteran's pseudofolliculitis barbae productive of visible or 
palpable tissue loss, or gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips).  
Therefore, a disability rating in excess of 10 percent is not 
warranted under Diagnostic Code 7800.

Accordingly, a disability rating of 10 percent, but no more, 
is warranted for the veteran's pseudofolliculitis barbae.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

III.  Extra-Schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
zygomatic arch fracture residuals or pseudofolliculitis 
barbae so as to warrant assignment of an increased ratings on 
an extra-schedular basis.  There is no showing that either 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations), necessitated frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  Entitlement to an initial compensable disability rating 
for residuals of fracture of zygomatic arch is denied.

2.  Entitlement to an initial disability rating of 10 
percent, but no more, for pseudofolliculitis barbae is 
granted subject to the law and regulations governing the 
award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


